Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 were presented for examination.  Applicant filed an amendment on June 14, 2021.  No claims were added or canceled.  Claims 1-3, 5-7, 9-11, 13-16, and 18-20 were amended.  After careful consideration of applicant’s arguments/amendments, the examiner maintains the grounds of rejection for claims 1-20.   Therefore, the rejection of claims 1-20 is a final rejection.     

Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper because claim 1 is not directed toward a method of organizing human activity consisting of a commercial interaction.  Instead, Applicant asserted that claim 1 recited a defined set of device operations to implement a content provisioning service via a network.  Examiner disagrees.  The content provisioning service implemented by the set of device operations within a network environment is an abstract idea.  Examiner explained that the content provisioning service was an abstract idea because it was an example of a commercial interaction wherein a service was exchanged for the completion of a task.  Commercial interactions such as the one described in Applicant’s claimed invention have been recognized as abstract ideas.  Therefore, Examiner finds Applicant’s argument non-persuasive.   
Applicant argued that Examiner’s 101 rejection was improper because claim 1 included additional limitations that integrated any alleged judicial exception into a practical application.  Examiner disagrees.  The abstract idea is not integrated into any practical application because the additional limitations of the claimed invention merely link the use of the judicial exception to a particular technological environment.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that Examiner’s 101 rejection was improper because claim 1 included additional limitations that provided a technological solution to a technological problem in the art of content provisioning service implementation.  Examiner disagrees.  Applicant has failed to identify any 
Applicant argued that the prior art does not teach or suggest storing, by an other device, a threshold value that indicates a threshold number of times the first uniform resource identifier is to be requested by first users of the content service before changing the data usage allocation status for the content.  Examiner disagrees.  The Knight reference teaches storing data with the aid of a device (Knight:  col 4, line 55 – col 5, line 35).  The content of the data is nonfuctional descriptive material and does not provide any functional limitation to the claimed invention.  Therefore, Examiner finds Applicant’s argument non-persuasive.   
Applicant argued that the prior art does not teach or suggest message data including a uniform resource identifier of content, a threshold value, or a data usage allocation status.  Examiner disagrees.  The description of the message data does not further limit the functional limitations of the claimed invention and cannot be used to distinguish the claimed invention from the cited prior art.  Therefore, Examiner finds Applicant’s argument non-persuasive.   
Applicant argued that the prior art does not teach or suggest updating, by the device, the indication of the changed data usage allocation status for the content to indicate that second users are enabled to obtain the content without incurring data usage allocation, as recited in claim 1.  Examiner disagrees.  The Britton reference teaches updating data to reflect a new status, which makes obvious the limitation of updating, by the device, the indication of the changed data usage allocation status for the content to indicate that second users are enabled to obtain the content without incurring data usage allocation (Britton:  pgh 55-60).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art does not teach or suggest provisioning content to a set of users, according to a data usage allocation status for the content, which is configured based on user activity associated with another set of users.  Examiner disagrees.  The Britton reference teaches the provision of content (Britton:  pgh 55-60).  In combination with Knight, Britton makes obvious provisioning content to a set of users, according to a data usage allocation status for the content, 
Applicant argued that independent claims 9 and 16 and dependent claims 2-8, 10-15, and 17-20 were patentable based on the patentability of claim 1.  Examiner disagrees.  Independent claims 9 and 16 are not patentable for reasons similar to those given for claim 1.  Dependent claims 2-8, 10-15, and 17-20 cannot be found patentable based on the patentability of independent claims 1, 9, and 16 because they were each found unpatentable.  Therefore, Examiner finds Applicant’s argument unpersuasive.     

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 were rejected under 35 U.S.C. 101 because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself 

35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject 

Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  

The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
Claims 1-8 recite(s) monitoring first packets transmitted from first end devices to the content provider device to identify uniform resource identifiers in the first packets; determining whether the first packets include the stored first uniform resource identifier in response to the monitoring; generating a first report that includes the first value based on the stored first value; comparing the first value included in the first report to the stored threshold value; determining, based on the comparing, that the first value satisfies the threshold value and that the toll-free data service is to be activated; and providing the toll-free data service based on the updating, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Specifically, the subject matter falls within the enumerated category of a certain method of organizing human activity (e.g. commercial or legal interactions) because the subject matter is an example of a commercial interaction, such as advertising, marketing or sales activities or behaviors.  This judicial exception is not integrated into a practical application because the additional limitations of the claimed invention merely link the use of the 
Claims 9-15 recites monitoring first packets transmitted from first end devices to the content provider device to identify uniform resource identifiers in the first packets; determining whether the first packets include the first uniform resource identifier based on the first packets that have been monitored; storing a first value that indicates a number of times the first uniform resource identifier was included in the first packets in response to a determination that the first uniform resource identifier is included in the first packets; generating a first report that includes the first value based on the stored first value; comparing the first value included in the first report to the stored threshold value; determining, based on the comparison, that the first value satisfies the threshold value and that the toll-free data service is to be activated; and provide the toll-free data service, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Specifically, the subject matter falls within the enumerated category of a certain method of organizing human activity (e.g. commercial or legal interactions) because the subject matter is an example of a commercial interaction, such as advertising, marketing or sales activities or behaviors.  This judicial exception is not integrated into a practical application because the additional limitations of the claimed invention merely link the use of the judicial exception to a particular technological environment.  Therefore, Applicant’s claimed invention is directed to a judicial exception.   
Claims 16-20 recite monitoring first packets transmitted from first end devices to the content provider device to identify uniform resource identifiers in the first packets; determining whether the first packets include the first uniform resource identifier based on the first packets that have been monitored; generating a first report that includes the first value based on the stored first value; comparing the first value included in the first report to the threshold value; determining, based on the comparison, that the first value satisfies the threshold value and that the toll-free data service is to be activated; provide the toll-free data service, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Specifically, the subject matter falls within the enumerated category of a 
While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayotest is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  

As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations other than the judicial exception found in claims 1-20 merely link the use of the judicial exception to a particular technological environment.
Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knight (US 6,804,675) and in view of Britton (US 2009/0019148 A1).   
Claim 1:	In regard to the following limitation, Knight teaches:
storing, by a device, a first uniform resource identifier of a content that is hosted by a content provider device of a content service and an indication of a data usage allocation status for the content;
storing, by a device, a threshold value that indicates a threshold number of times the first uniform resource identifier is to be requested by first users of the content service before changing the data usage allocation status for the content; monitoring, by the device, first packets transmitted from first end devices via a network to the content provider device to identify uniform resource identifiers in the first packets; (Knight:  col 4, line 55 – col 5, line 35)
determining, by the device, whether the first packets include the stored first uniform resource identifier in response to the monitoring; storing, by the device, a first value that indicates a number of times the first uniform resource identifier was included in the first packets in response to determining that the first uniform resource identifier is included in the first packets;  (Knight:  col 6, lines 5-65)
comparing, by the other device, the first value included in the first report to the stored threshold value; determining, by the other device based on the comparing, that the first value satisfies the threshold value and that the storing of the first value is to be discontinued; (Knight:  col 6, lines 5-65)
Knight does not teach the remaining limitation.  However, Britton teaches:
generating, by the device, a first report that includes the first value based on the storing of the first value; transmitting, by the device, the first report to the other device in response to the generating; receiving, by the device and from the other device, the first request; (Britton:  pgh 53-59)
transmitting, by the other device to the device, a first request that indicates a change to the data usage allocation status for the content hosted by the content provider device; updating, by the device, the indication of the changed data usage allocation status for the content to indicate that second users are enabled to obtain the content without incurring data usage allocation; and providing, by the device, the content via the network to the second users based on the updating. (Britton:  pgh 55-60)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Knight with the elements as taught by Britton because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 2:	Knight/Britton teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Knight teaches:
2. The method of claim 1, further comprising: generating, by the other device, the first request in response to determining that the first value satisfies the threshold value. (Knight:  col 26, line 30- col 27, line 30)
Claim 3:	Knight/Britton teaches the limitation(s) as shown in the rejection of claim 2.  In regard to the following limitation, Knight teaches:
3. The method of claim 2, wherein the threshold value further indicates a time period during which the threshold number of times the first uniform resource identifier is to be requested by the first users. (Knight:  col 9, line 10 – col 10, line 35)
Claim 4:	Knight/Britton teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Britton teaches:
4. The method of claim 1, wherein the device is a packet data gateway of a core network. (Britton:  col 30)

Claim 5:	Knight/Britton teaches the limitation(s) as shown in the rejection of claim 4.  In regard to the following limitation, Knight teaches:
5. The method of claim 4, wherein the providing comprises: monitoring, by the device, second packets transmitted from second end devices associated with the second users, to the content provider device responsive to the changed data usage allocation status; determining, by the device, whether the second packets include the first uniform resource identifier in response to the monitoring of the second packets; storing, by the device, a second value that indicates a number of times the first uniform resource identifier was included in the second packets in response to determining that the first uniform resource identifier is included in the second packets; generating, by the device, a second report that includes the second value based on the storing; transmitting, by the device, the second report to the other device in response to the generating of the second report; receiving, by the device from the other device, a second request, which is responsive to the second report, that indicates to extend or shorten a duration of the changed data usage allocation status; and extending or shortening the duration of the changed data usage allocation status based on the second request. (Knight:  col 21, line 35 – col 22, line 30)
Claim 6:	Knight/Britton teaches the limitation(s) as shown in the rejection of claim 4.  In regard to the following limitation, Knight teaches:
6. The method of claim 4, wherein the providing comprises: monitoring, by the device, second packets transmitted from second end devices associated with the second users, to the content provider device during the changed data usage allocation status; determining, by the device, whether the second packets include the first uniform resource identifier in response to the monitoring of the second packets; and generating, by the device, data usage records in response to determining that the second packets include the first uniform resource identifier. (Knight:  col 21, line 25 – col 22, line 35)
Claim 7:	Knight/Britton teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Britton teaches:
7. The method of claim 1, wherein when the data usage allocation status is changed, the method further comprises: monitoring, by the device, second packets transmitted from second end devices associated with the second users, to the content provider device; determining, by the device, whether the second packets include the first uniform resource identifier in response to the monitoring of the second packets; and omitting to generate, by the device, a report that indicates a number of times the first uniform resource identifier was included in the second packets based on the updated indication of changed data usage allocation status for the content. (Britton:  pgh 53-59)    
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Knight with the elements as taught by Britton because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    

8. The method of claim 1, wherein the content is a movie or a television program. (Britton:  col 30)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Knight with the elements as taught by Britton because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 9:	In regard to the following limitation, Knight teaches:
9. A system comprising: a first network device comprising: a first communication interface; a first memory, wherein the first memory stores first instructions; and a first processor, wherein the first processor executes the first instructions to: store a first uniform resource identifier of a content that is hosted by a content provider device of a content service and an indication of a data usage allocation status for the content; monitor first packets transmitted from first end devices via a network to the content provider device to identify uniform resource identifiers in the first packets; (Knight:  col 4, line 55 – col 5, line 35)
determine whether the first packets include the first uniform resource identifier based on the first packets that have been monitored; store a first value that indicates a number of times the first uniform resource identifier was included in the first packets in response to a determination that the first uniform resource identifier is included in the first packets; (Knight:  col 6, lines 5-65)
and the system further comprising:  the second network device comprising:  a second communication interface; a second memory, 
Knight does not teach the remaining limitations.  However, Britton teaches:
generate a first report that includes the first value based on the stored first value; and transmit, via the first communication interface, the first report to a second network device in response to the generation of the first report; receive, via the first communication interface and from the second network device, the first request; (Britton:  pgh 53-59)
update the indication of the changed data usage allocation status for the content to indicate that second users are enabled to obtain the content without incurring data usage allocation; and provide the content via the network to the second users based on the update. (Britton:  pgh 60-65)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Knight with the elements as taught by Britton because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element 
Claim 10:	Knight/Britton teaches the limitation(s) as shown in the rejection of claim 9.  In regard to the following limitation, Knight teaches:
10. The system of claim 9, wherein the second processor further executes the second instructions to:  generate the first request in response to the determination that the first value satisfies the threshold value. (Knight:  col 26, line 30- col 27, line 30)
Claim 11:	Knight/Britton teaches the limitation(s) as shown in the rejection of claim 10.  In regard to the following limitation, Knight teaches:
11. The system of claim 10, wherein the threshold value further indicates a time period during which the threshold number of times the first uniform resource identifier is to be requested by the first users. (Knight:  col 9, line 10 – col 10, line 35)
Claim 12:	Knight/Britton teaches the limitation(s) as shown in the rejection of claim 9.  In regard to the following limitation, Britton teaches:
12. The system of claim 9, wherein the first network device is a packet data gateway of a core network. (Britton:  col 30)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Knight with the elements as taught by Britton because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 13:	Knight/Britton teaches the limitation(s) as shown in the rejection of claim 12.  In regard to the following limitation, Knight teaches:
13. The system of claim 12, wherein when providing, the first processor further executes the first instructions to: monitor second packets 
Claim 14:	Knight/Britton teaches the limitation(s) as shown in the rejection of claim 12.  In regard to the following limitation, Knight teaches:
14. The system of claim 12, wherein when providing, the first processor further executes the first instructions to: monitor second packets transmitted from second end devices associated with the second users, to the content provider device when the data usage allocation status is changed; determine whether the second packets include the first uniform resource identifier based on the second packets that have been monitored; generate data usage records in response to a determination that the second packets include the first uniform resource identifier; and transmit, via the first communication interface, the data usage records to a billing system.  (Knight:  col 21, line 25 – col 22, line 35)

15. The system of claim 9, wherein when providing, the first processor further executes the first instructions to: monitor second packets transmitted from second end devices associated with the second users, to the content provider device; determine whether the second packets include the first uniform resource identifier based on the second packets that have been monitored; and omit to generate a report that indicates a number of times the first uniform resource identifier was included in the second packets based on the updated indication of the changed data usage allocation status.  (Britton:  pgh 53-59)    
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Knight with the elements as taught by Britton because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 16:	In regard to the following limitation, Knight teaches:
16. A non-transitory, computer-readable storage medium storing instructions executable by a processor of a device, which when executed cause the device to: store a first uniform resource identifier of a content that is hosted by a content provider device of a content service, a threshold value that indicates a threshold number of times the first uniform resource identifier is to be requested by first users of the content service before a change of a data usage allocation status, and an indication of the data usage allocation status for the content; monitor first packets transmitted from first end devices via a network to the content provider device to 
determine whether the first packets include the first uniform resource identifier based on the first packets that have been monitored; store a first value that indicates a number of times the first uniform resource identifier was included in the first packets in response to a determination that the first uniform resource identifier is included in the first packets; (Knight:  col 6, lines 5-65)
Knight does not teach the remaining limitations.  However, Britton teaches:
generate a first report that includes the first value based on the stored first value; transmit the first report in response to the generation of the first report; compare the first value included in the first report to the threshold value; determine, based on the comparison, that the first value satisfies the threshold value and that the storing of the first value is to be discontinued; transmit a first request that indicates a change to the data usage allocation status for the content hosted by the content provider device; receive the first request; (Britton:  pgh 53-59)
update the indication of the changed data usage allocation status for the content in response to the receipt of the first request, to indicate that second users are enabled to obtain the content without incurring data usage allocation; and provide the content via the network to the second users based on the update. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Knight with the elements as taught by Britton because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    

17. The non-transitory, computer-readable storage medium of claim 16, wherein the device includes a packet data gateway of a core network. (Britton:  col 30)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Knight with the elements as taught by Britton because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 18:	Knight/Britton teaches the limitation(s) as shown in the rejection of claim 17.  In regard to the following limitation, Knight teaches:
18. The non-transitory, computer-readable storage medium of claim 17, further storing instructions executable by the processor, which when executed cause the device to:  monitor second packets transmitted from second end devices associated with the second users, to the content provider device responsive to the changed data usage allocation status; determine whether the second packets include the first uniform resource identifier based on the second packets that have been monitored; store a second value that indicates a number of times the first uniform resource identifier was included in the second packets in response to a determination that the first uniform resource identifier is included in the second packets; generate a second report that includes the stored second value; transmit the second report in response to the generation of the second report; receive a second request, which is responsive to the second report, that indicates to extend or shorten a duration of the changed data usage allocation status; and extend or shorten the duration 
Claim 19:	Knight/Britton teaches the limitation(s) as shown in the rejection of claim 17.  In regard to the following limitation, Knight teaches:
19. The non-transitory, computer-readable storage medium of claim 17, further storing instructions executable by the processor, which when executed cause the device to:  monitor second packets transmitted from second end devices associated with the second users, to the content provider device responsive to the changed data usage allocation status; determine whether the second packets include the first uniform resource identifier based on the second packets that have been monitored; generate data usage records in response to a determination that the second packets include the first uniform resource identifier; and transmit the data usage records to a billing system. (Knight:  col 21, line 25 – col 22, line 35)
Claim 20:	Knight/Britton teaches the limitation(s) as shown in the rejection of claim 16.  In regard to the following limitation, Britton teaches:
20. The non-transitory, computer-readable storage medium of claim 16, further storing instructions executable by the processor, which when executed cause the device to: monitor second packets transmitted from second end devices associated with the second users, to the content provider device during the activation of the toll-free data service; determine whether the second packets include the first uniform resource identifier based on the second packets that have been monitored; and omit to generate a report that indicates a number of times the first uniform resource identifier was included in the second packets based on the indication of the changed data usage allocation status. (Britton:  pgh 53-59)    
.    

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Singhal discloses an information system for storing personal information of a customer and facilitate anonymous and secure transactions.

  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event of a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571.272.6771.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314


/JOHN O PRESTON/Examiner, Art Unit 3698                                                                                                                                                                                                        August 11, 2021

/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691